                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


UNITED STATES OF AMERICA


V.                                                     Case No. 3:17-CR-66-HEH


ALEXIS GEOVANNI RUIZ-LOPEZ,

                     Defendant.


                             MEMORANDUM OPINION
              (Denying Defendant's Motion to Dismiss the Indictment)

       On June 6, 2017, the Grand Jury indicted Alexis Geovanni Ruiz-Lopez

("Defendant") for illegally reentering the United States in violation of8 U.S.C.

§ 1326(a). This matter comes before the Court on Defendant's Motion to Dismiss the

Indictment(the "Motion," ECF No. 12), which collaterally attacks the October 27, 2004

removal order that was entered in Defendant's absence("Removal Order"). Defendant

maintains that the Removal Order was invalid and entered beyond the immigration

judge's authority. Accordingly, Defendant asserts that the Removal Order cannot qualify

as a deportation or removal under § 1326(a).

       The parties submitted memoranda supporting their respective positions, and the

Court heard oral argument on March 4,2020. Notably, at that hearing. Defendant

stipulated to all ofthe exhibits introduced by the Government. At the conclusion ofthe

hearing, the Court indicated that it would deny Defendant's Motion.

       Defendant is a citizen of Honduras. On August 16, 2004, United States Border

Patrol arrested Defendant near Laredo, Texas, for entering the United States without
inspection or permission by a designated official. On that day. Defendant was processed,

assigned an Alien Registration Number, and was offered a Stipulated Request for Order

and Waiver of Hearing. After the document was read to him in Spanish, Defendant,

under penalties of perjury, signed the request, waived a hearing before an immigration

judge, waived representation by counsel, requested that removal be conducted solely by

written record with admission of the stipulated order and without a hearing, admitted all

ofthe allegations in the Form 1-862 Notice to Appear, conceded that he was

deportable/inadmissible as charged, understood that the consequences ofthe document

was removal, agreed to a removal order, and waived any appeal from a written removal

order.


         That next day, while represented by counsel. Defendant pleaded guilty to illegal

entry under 8 U.S.C. § 1325(a)(1) in the United States District Court for the Southern

District of Texas, and was sentenced to probation for three years. He was then returned

back to the custody of U.S. Border Patrol on August 18, 2004, and was served with form

1-862, Notice to Appear("NTA"). The NTA advised that the specific date and time of an

immigration hearing would be scheduled at a later date. Notably, Defendant refused to

provide a United States address. Defendant was then released pursuant to an Order of

Release on Recognizance, which directed him to report to a specified U.S. Immigration

office on September 20, 2004, at 9:00 AM. The Order, which was read to Defendant in

Spanish and signed by him, specified that a failure to comply with that Order could result

in revocation of his release without further notice.

         Defendant failed to appear at the U.S. Immigration office on September 20, 2004,

                                              2
and therefore, failed to get the date and time of his immigration hearing. On October 27,

2004, Defendant failed to appear for his immigration hearing. In Defendant's absence,

the immigration judge ordered that Defendant be removed from the United States due to

Defendant's failure to appear, failure to provide the court with an address, and the record

presented to the court.

       For nearly 10 years. Defendant remained a fugitive in the United States until

January 9, 2014, when he was apprehended in Mississippi. Immigration officers

determined that Defendant had a current order of deportation, and on January 31, 2014,

Defendant was removed to Honduras with a 10-year bar from reentry into the United

States. At this time. Defendant was served with form 1-294, Warning to Alien Removed

or Deported. Notably, Defendant did not challenge the underlying Removal Order, or

otherwise challenge the removal proceedings. He also failed to exercise any right of

Judicial review of the Removal Order.

       Defendant was then again arrested on January 17, 2015 in Harris County, Texas,

for unlawful possession of a weapon. Two days later, U.S. Immigration officers served

Defendant with form 1-871, Notice ofIntent/Decision to Reinstate Prior Order. While

Defendant refused to sign the form, he did not check the box contesting the removal

determination.


       On March 3, 2015, Defendant pleaded guilty to the weapon charge in state court

and was sentenced to 10 days of incarceration. Defendant was subsequently released to

the custody of U.S. Immigration, and, on April 6, 2015, Defendant was removed to

Honduras with a 20-year bar from reentry into the United States. He was served with
form 1-294, Warning to Alien Removed or Deported. Once again, Defendant failed to

challenge the underlying Removal Order, failed to otherwise challenge the removal

proceedings, and failed to exercise any right ofjudicial review of the Removal Order.

       Defendant was arrested for a third time near Laredo, Texas, on December 20,

2015, by U.S. Border Patrol for entering the United States without inspection or

permission. He was again served with form 1-871, Notice ofIntent/Decision to Reinstate

Prior Order. This time. Defendant signed the form and checked the box stating he did not

want to make a statement contesting that determination. He also signed an 1-215B

Affidavit, swearing that he had previously been ordered removed from the United States

three times, never applied for permission to reenter the United States after his removals,

and had no fear oftorture or persecution if he were to be removed. On December 22,

2015, Defendant was convicted of illegal entry under 8 U.S.C. § 1325(a)(1) in the United

States District Court for the Southern District of Texas, and was sentenced to 30 days of

confinement.


       On January 29, 2016, after his prior order of removal was reinstated. Defendant

was again removed to Honduras, with a 20-year bar from reentry into the United States,

and served form 1-294, Warning to Alien Removed or Deported. Once again. Defendant

never challenged the underlying Removal Order, nor the removal proceedings, and failed

to exercise any right ofjudicial review ofthe Removal Order.

       Defendant was arrested for the fourth time in the United States by the Richmond,

Virginia Police Department for public intoxication on April 24, 2017. He was then

released on his own recognizance. Defendant was subsequently indicted in this Court on
June 6, 2017, for illegal reentry under 8 U.S.C. § 1326(a). On October 13,2019,

Defendant was arrested for driving while intoxicated, false identity to law enforcement,

and identity theft. He was convicted on all three charges in Chesterfield General District

Court on November 14, 2019. Four days later. Defendant was released to the custody of

U.S. Immigration and served form 1-871, Notice ofIntent/Decision to Reinstate Prior

Order. He was subsequently arraigned on the pending Indictment in this Court on

November 26, 2019. Defendant's Motion to Dismiss followed.

      "[IJllegal reentry under 8 U.S.C. § 1326(a)... is violated when an individual who

previously was 'deported' or 'removed' from the country 'enters, attempts to enter, or is

at any time found in, the United States' without legal authorization." United States v.

Cortez, 930 F.3d 350^ 354(4th Cir. 2019). The Fourth Circuit has held that"a

deportation order is an element of the offense of illegal reentry." United States v. El

Shami,434 F.3d 659,663 (4th Cir. 2005).

       Subsection(d)of 8 U.S.C. § 1326 codifies a defendant's ability to collaterally

attack a previous removal order if he can meet three requirements: "(1)the alien

exhausted any administrative remedies that may have been available to seek relief against

the order;(2)the deportation proceedings at which the order was issued improperly

deprived the alien of the opportunity for judicial review; and (3)the entry ofthe order

was fundamentally unfair." 8 U.S.C. § 1326(d). In order to satisfy the third element, the

Fourth Circuit has held that an alien "must show that(1) his due process rights were

violated by defects in his underlying deportation proceeding, and(2)he suffered

prejudice as a result ofthe defects." El Shami,434 F.3d at 664(quoting United States v.

                                             5
Wilson, 316 F.3d 506, 510(4th Cir. 2003)).

       The three requirements of§ 1326(d)"are listed in the conjunctive, so a defendant

must satisfy all three in order to prevail." Id. at 663(quoting Wilson, 316 F.3d at 509).

"[I]f the defendant satisfies all three requirements, the illegal reentry charge must be

dismissed as a matter of law." Id.', see also United States v. Galcia, No. I:15cr59, 2016

WL 4054926, at *2(E.D. Va. July 26,2016)("The burden of proof in a collateral attack

upon a removal order rests with the defendant.").

       Defendant asserts that the Removal Order, which was entered in his absence, was

invalid because the NTA lacked a date and time, and thus the immigration judge lacked

jurisdiction to enter the order. However, courts throughout this Circuit have held that

such an argument is without merit. See, e.g.. United States v. Torres Zuniga, 390 F.

Supp. 3d 653,659-64(E.D. Va. 2019)(Payne, J.)("[Rjegulations, not the statutory

provisions at issue in [Pereira v. Sessions, 138 S. Ct. 2105 (2018)], govern the vesting of

jurisdiction in the immigration courts.").

       Furthermore, while Defendant argues that the Fourth Circuit's recent decision in

Cortez is not directly controlling, as it did not specifically deal with a defendant who had

been removed in absentia, it is certainly—at a minimum—^persuasive. 930 F.3d at 358

("[W]e have significant doubts about [the defendant's] assumption that the

'jurisdictional' nature of his challenge to his administrative removal order puts him in a

different and special category when it comes to judicial review, exempting him from

§ 1326(d)'s exhaustion requirements and other limits on collateral attacks....[Even

still], the purported defect [the defendant] has identified—^the failure ofthe notice to

                                              6
appear filed with the immigration court to include a date and time for his removal

hearing—does not implicate the immigration court's adjudicatory authority or

'jurisdiction.'"); see also United States v. Saravia-Chavez, 793 F. App'x 196(4th Cir.

2020)(mem.).

       Accordingly, for these reasons, and for the reasons specifically articulated in

Judge Payne's decision in Torres Zuniga, this Court finds that the immigration court's

2004 Removal Order was not void for lack ofjurisdiction, despite the fact that the NTA

lacked a date and time for the immigration court hearing, as he was ordered to appear at

the immigration office on September 20, 2004,to receive this information. The Court

notes that this determination is supported by the particular facts in this case, specifically

that Defendant agreed that he could be released on his own recognizance, agreed that he

would report to the immigration office on September 20, 2004 and failed to do so, failed

to provide an address where he could be contacted, and then remained a fugitive in the

United States for nearly 10 years.

       Similar to the Torres Zuniga case, Defendant fails to argue why he satisfies the

three required elements of § 1326(d), relying instead on his argument that the Removal

Order is void and that the immigration court lacked jurisdiction. See 390 F. Supp. 3d at

664. Indeed, the Motion is conspicuously devoid of any reference to § 1326(d) or

Defendant's burden under those statutory requirements. Furthermore, counsel for

Defendant asserted at oral argument that the only contested issue in his Motion was

whether the Removal Order was invalid. Having found that it was not, the Court further

finds that Defendant has failed to establish his burden under § 1326(d)to collaterally
attack the validity of the 2004 Removal Order.

      At oral argument, counsel for Defendant agreed that nothing in Defendant's Alien

File showed that he previously moved to reopen the proceedings or attempted to take

advantage ofjudicial review. Furthermore, there is no evidence that Defendant's due

process rights were violated, that the Removal Order was unfair, or that the outcome

would have been different had he appeared.

      Accordingly, for these reasons and for the reasons stated at the March 4,2020

hearing. Defendant's Motion will be denied. An appropriate Order will accompany this

Memorandum Opinion.




                                                 Henry E. Hudson
                                                 Senior United States District Judge
Date: IHoTcW \Zj.2OZ0
Richmond, Virginia
